Name: Commission Implementing Decision (EU) 2015/1111 of 7 July 2015 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the North Sea-Baltic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council concerning a European rail network for competitive freight (notified under document C(2015) 4507)
 Type: Decision_IMPL
 Subject Matter: transport policy;  organisation of transport;  land transport
 Date Published: 2015-07-09

 9.7.2015 EN Official Journal of the European Union L 181/82 COMMISSION IMPLEMENTING DECISION (EU) 2015/1111 of 7 July 2015 on the compliance of the joint proposal submitted by the Member States concerned for the extension of the North Sea-Baltic rail freight corridor with Article 5 of Regulation (EU) No 913/2010 of the European Parliament and of the Council concerning a European rail network for competitive freight (notified under document C(2015) 4507) (Only the Czech, Dutch, French, German, Lithuanian and Polish texts are authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 913/2010 of the European Parliament and of the Council of 22 September 2010 concerning a European rail network for competitive freight (1), and in particular Article 5(6) thereof, Whereas: (1) In accordance with Article 5(5) of Regulation (EU) No 913/2010, the ministries responsible for rail transport in Belgium, the Czech Republic, Germany, Lithuania, the Netherlands and Poland sent the Commission a letter of intent dated 27 April 2014 including a proposal on extensions of the North Sea-Baltic rail freight corridor to the Czech Republic and to the Polish-Ukrainian border. (2) The Commission examined this proposal pursuant to Article 5(6) of Regulation (EU) No 913/2010, and considers it to be compliant with Article 5 of that Regulation. In particular, the results of the transport market study on the North Sea-Baltic rail freight corridor carried out by the management board of the corridor show there to be significant potential for a further increase in traffic between major North Sea ports and both the Czech Republic and southern Poland, especially from combined transport. Moreover, the proposed extensions offer the advantage of creating a one-stop shop (as described in Article 13 of Regulation (EU) No 913/2010) for managing infrastructure capacity along the freight corridors between North Sea ports and, respectively, the Czech Republic and southern Poland. Furthermore, the proposed extensions are consistent with the design proposed for Corridor F in the European Rail Traffic Management System (ERTMS) European deployment plan, as set out in Commission Decision 2012/88/EU (2). The proposed extensions also improve the overall interconnectedness of the rail freight corridors set up to form a European rail network for competitive freight, in particular by providing a direct connection between the North Sea-Baltic rail freight corridor and the Rhine-Danube corridor in the Czech Republic. Finally, the proposed extensions may potentially improve rail traffic across the EU eastern border and on the Europe-Asia land bridge. (3) The extension of the North Sea-Baltic rail freight corridor should not impede the development of the Orient/East-Med rail freight corridor, as provided for in the Annex to Regulation (EU) No 913/2010, which also includes a connection between the North Sea ports and the Czech Republic. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established pursuant to Article 21 of Regulation (EU) No 913/2010, HAS ADOPTED THIS DECISION: Article 1 The letter of intent of 27 April 2014 concerning extensions of the North Sea-Baltic rail freight corridor to the Czech Republic and to the Polish-Ukrainian border, sent to the Commission by the ministries responsible for rail transport in Belgium, the Czech Republic, Germany, Lithuania, the Netherlands and Poland, and proposing the route Wilhelmshaven/Bremerhaven/Hamburg/Amsterdam/Rotterdam/Antwerpen-Aachen-Hannover/Berlin-Warsaw-Terespol (Poland-Belarus border)/Kaunas-Riga-Tallinn/Falkenberg-Prague/Wroclaw-Katowice-Medyka (Poland-Ukraine border) as the principal route for the North Sea-Baltic rail freight corridor is compliant with Article 5 of Regulation (EU) No 913/2010. Article 2 This Decision is addressed to the Kingdom of Belgium, the Czech Republic, the Federal Republic of Germany, the Republic of Lithuania, the Kingdom of the Netherlands and the Republic of Poland. Done at Brussels, 7 July 2015. For the Commission Violeta BULC Member of the Commission (1) OJ L 276, 20.10.2010, p. 22. (2) Commission Decision 2012/88/EU of 25 January 2012 on the technical specification for interoperability relating to the control-command and signalling subsystems of the trans-European rail system (OJ L 51, 23.2.2012, p. 1).